DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 12/02/2021 is acknowledged.
Claims 69-88 are pending.
Claims 69-87 are allowable. 
Claim 88 is cancelled herein.

Election/Restrictions
Claim 69 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 80-87, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/03/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sarah Luth on 03/10/2022.
Claim 88 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s amendment and response.  
The rejection of claims 69-79 under 35 U.S.C. 103 as being unpatentable over Jaklenec, US 20150165020 A1 in view of Lehr, WO 2011138050 A1 and Sanna, International Journal of Biological Macromolecules, 72, 2015 has been withdrawn in light of Applicant’s amendment.
Claim 69 requires the particle contains a mixture of polymers having a gradient from the core to the surface. This is interpreted to mean the composite polymer matrix contains a distribution of each polymer throughout the matrix with the first, hydrophobic polymer, having a higher relative concentration at the core than at the surface, and the second polymer, i.e., chitosan, alginate, or collagen, having a lower relative concentration at the core than at the surface. 
The combined teachings of Jaklenec, Lehr, and Sanna teach a pharmaceutical composition having the recited release with an active encapsulated in a composite particle and active agent free from and not encapsulated by the polymeric composite particle. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 69-87 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615             


/SUSAN T TRAN/Primary Examiner, Art Unit 1615